      Case 4:18-cv-00209-MW-MAF Document 110 Filed 09/15/20 Page 1 of 2



                                                                          Page 1 of 2

          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


KEITH WROMAS,

      Plaintiff,

vs.                                               Case No. 4:18cv209-MW-MAF

R.A. TUTEN, A. ANDERSON,
and CAPTAIN MOSS,

     Defendants.
_________________________/

                   AMENDED ORDER ACCEPTING IN PART
                   THE REPORT AND RECOMMENDATION

      In the haste of entering an Order on the Report and Recommendation, ECF No.

105, which had been pending since early July 2020, the Order was less than clear.

The Report and Recommendation was accepted as to Plaintiff’s motion for summary

judgment, which is denied. The Report and Recommendation was accepted in part as

to Defendants’ motion. To be clear, Defendants’ motion for summary judgment is

granted as to Plaintiff’s claims against Defendants Moss and Anderson and denied as

to Plaintiff’s Eighth Amendment claim brought against Defendant Tuten.

      An Eighth Amendment claim may be sustained when force is used that offends

“contemporary standards of decency,” regardless of whether “significant injury is
     Case 4:18-cv-00209-MW-MAF Document 110 Filed 09/15/20 Page 2 of 2



                                                                              Page 2 of 2

evident.” Wilkins v. Gaddy, 559 U.S. 34, 37, 130 S. Ct. 1175, 175 L. Ed. 2d 995

(2010)). Furthermore, “[n]ominal damages are appropriate if a plaintiff establishes

a violation of a fundamental constitutional right, even if he cannot prove actual injury

sufficient to entitle him to compensatory damages.” Hughes v. Lott, 350 F.3d 1157,

1162 (11th Cir. 2003). The Eleventh Circuit has recently clarified that when a pro se

litigant requests compensatory damages, that should be viewed as also including

nominal damages. Furman v. Warden, No. 19-14134 (11th Cir. Sept. 11, 2020).

Here, a jury must determine if Plaintiff’s Eighth Amendment claim was harmful

enough to violate contemporary standards of decency and, in so doing, determine

whether Plaintiff is entitled to monetary damages, either compensatory or nominal.

      Plaintiff’s motion for summary judgment, ECF No. 85, is DENIED.

Defendants’ motion for summary judgment, ECF No 92, is DENIED in part.

Summary judgment is GRANTED in favor of Defendants Anderson and Moss, but

otherwise DENIED as to Defendant Tuten. This matter is remanded to the Magistrate

Judge for further consideration.

      SO ORDERED on September 15, 2020.

                                             s/ Mark E. Walker
                                             Chief United States District Judge



Case No. 4:18cv209-MW-MAF
